Citation Nr: 0127381	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  01-07 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a tic 
syndrome also diagnosed as torticollis.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The veteran's active military service extended from October 
1948 to July 1950 and from February 1952 to October 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  That rating decision denied the 
veteran's attempt to reopen his claim for service connection 
for a tic syndrome, torticollis. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  In August 1989, entitlement to service connection for a 
tic syndrome of the neck was denied by the Board on the basis 
that the disability was not present during service or shown 
to be related to an incident of service.

3.  The RO denied the veteran's attempt to reopen his claim 
for service connection for a tic syndrome, torticollis, by a 
letter which notified him of this decision in March 1991; 
although the veteran was provided notice of the denial and of 
his appellate rights, he did not file an appeal 

4.  No competent medical evidence establishing a relationship 
between the veteran's current tic syndrome, torticollis, and 
the veteran's active military service has been received since 
the March 1991 RO decision denying reopening.

5.  The evidence received since the March 1991 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

1.  The March 1991 RO's denial of the veteran's claim to 
reopen his claim for service connection for a tic syndrome, 
torticollis, is final.  38 U.S.C.A. § 7105(c) (West 1991 & 
Supp. 1999).

2.  Evidence received since the March 1991 RO's denial of the 
veteran's attempt to reopen his claim for service connection 
for a tic syndrome, torticollis, is not new and material, and 
the veteran's claim for service connection has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, during the pendency of this appeal, the 
president signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
eliminated the concept of a well-grounded claim.  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  In light of the 
determination being made, the veteran is not prejudiced by 
the Board's consideration of the instant appeal without first 
returning the case to the RO for initial consideration of the 
implications of the VCAA on the veteran's claim.

Regulations implementing the VCAA were recently promulgated.  
One of these amends the regulation defining what constitutes 
new and material evidence.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
This amendment, however, was made effective with respect to 
claims filed on or after August 29, 2001, and is not 
applicable to the veteran's appeal since this attempt to 
reopen his claim for service connection was filed in July 
2000.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2001).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (2001); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).

Reopening a claim which has been previously and finally 
disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of 
that claim.  38 U.S.C.A. § 5108 (West 1991); Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see Graves v. Brown, 8 Vet. App. 
522, 524 (1996).

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (a) (2001).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  The second question is 
whether the evidence is "material" in that it bears 
directly and substantially on the matter under consideration.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (2001).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In August 1989, the Board denied the veteran's claim for 
service connection for a tic of the neck.  The Board found 
that the service medical records did not show the presence of 
this disorder during service, and that the evidence did not 
show a relationship between the veteran's neck tic and any 
incident of service.

The RO denied the veteran's attempt to reopen his claim for 
service connection for a tic syndrome, torticollis, by a 
letter in March 1991.  Although he was provided his appellate 
rights when he was notified of the decision, he did not 
appeal this decision, and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).   

The matter under consideration in this case is whether a tic 
syndrome, torticollis, was incurred during the during the 
veteran's active military service.  For the veteran's claim 
to be reopened, evidence must have been presented, or 
secured, since the March 1991 RO decision which is relevant 
to, and probative of, this matter.  

Relevant evidence of record at the time of the September 1991 
RO decision consisted of the veteran's service medical 
records and some private medical records from the 1980s.  The 
veteran's service medical records appear to be complete and 
contain entrance and separation examination reports for both 
periods of active service along with some medical treatment 
records.  There is no indication in any of these records that 
the veteran had a tic syndrome, torticollis, or any other 
such disorder during service.  An October 1953 treatment 
record notes that the veteran awoke with a stiff neck; the 
diagnosis was myositis of the neck.  The veteran's October 
1953 separation examination report does not indicate any 
abnormality with the veteran's neck or neurologic system.  
The Board also notes that the veteran's service medical 
records do not reveal any entries which show that the veteran 
suffered a head injury as he presently claims.  

A July 1987 private medical record indicates a history of 
muscle spasms dating back approximately 20 years.  The Board 
notes that this would make the onset of symptoms in 
approximately 1967, over 14 years after the veteran separated 
from active service.  The diagnosis was a tic disorder.  

Relevant evidence submitted since the March 1991 RO decision 
includes: private medical records from Michael A., M.D. (Dr. 
A.); private medical treatment records from the Ochsner 
Clinic; recent VA treatment records; and written statements 
from the veteran.  This evidence is new because it was not 
before the RO when it denied the veteran's attempt to reopen 
his claim in March 1991.  Although "new," this evidence is 
not "material" because it is does not bear directly and 
substantially upon the specific matter under consideration, 
namely, whether the veteran had a tic disorder, torticollis 
during active service, or whether his current disability is 
in any way related to his military service.  The evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

April 1973 treatment records from the Ochsner Clinic reveal 
that the veteran was diagnosed with spasmodic torticollis.  A 
history of ten years duration was noted, which would put the 
onset of symptoms in 1963, which is over a decade after the 
veteran separated from military service.  An April 1973 
psychiatry note indicates that the veteran's torticollis was 
psychogenic in nature.  The medical records from Dr. A. 
reveal medical treatment of the veteran dating from 
approximately 1991.  A March 2000 treatment record indicates 
that the veteran has had "torticollis since his 20s."  
While the veteran was 24 when he separated from service in 
1953, this history appears to be based on the veteran's own 
account of his medical history.  A February 2001 VA medical 
treatment record notes a diagnosis of "torticollis to left 
(x36 years)," which indicates onset in 1965.  

In his July 2000 statement to reopen his claim, the veteran 
stated that he had a head injury in 1952 while serving aboard 
the USS Shea (DM 30) and that this caused his torticollis.  
In a September 2000 written statement the veteran refers to a 
"doctor's report in my file date(sic) in early July 1950 
that I need to continue my claim."  In a February 2001 
statement the veteran places the date of the alleged head 
injury in the summer of 1953.  The veteran has claimed that 
he incurred a head injury during service, and he asserts that 
this caused his current torticollis.  Review of the veteran's 
service medical records reveals no indication of a head 
injury during service.  Even accepting that the veteran did 
have a head injury during service, there is no evidence that 
the veteran had torticollis during service.  There is no 
competent medical evidence that relates the veteran's current 
torticollis to his service, or to a head injury during 
service.

The competent medical evidence of record notes the onset of 
torticollis in the early 1960s, which is over a decade after 
the veteran separated from service.  The only medical opinion 
as to etiology of the veteran's torticollis indicates that it 
is psychogenic in nature and had its onset after service.  
The veteran's testimony is not competent to establish that he 
incurred torticollis during his active service, nor is it 
competent to establish that the disorder was caused by an 
alleged inservice head injury.  While lay testimony is 
competent to establish the occurrence of an injury, it is not 
competent to provide a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet. App. 468 
(1993) (an appellant's own recitations of his medical history 
does not constitute new and material evidence sufficient to 
reopen his claim when this account has already been rejected 
by the VA).

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the March 1991 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's prior denial of service connection for a tic 
syndrome, torticollis, remains final.  See Colvin, 1 Vet. 
App. 171; 38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.156 (2001).


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection a tic syndrome, 
torticollis, that benefit remains denied.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals


 

